Citation Nr: 1709886	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1972 to April 1975.  This case comes before the Board of Veterans' Appeals (Board) from a Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) rating decision in December 2008 that (1) continued a 10 percent rating for degenerative disc disease of the lumbar spine (formerly rated as lumbar strain), and (2) granted service connection for intervertebral disc syndrome (IVDS) with a 10 percent evaluation, effective June 18, 2007.  

In an interim November 2009 statement of the case (SOC), the RO noted that separate evaluations for IVDS and lumbar strain could not be assigned because this would constitute pyramiding.  See 38 C.F.R. § 4.14 (2016).  It was indicated that a separate evaluation of 10 percent for IVDS was inadvertently assigned and the 10 percent evaluation should have been assigned for left lower extremity sciatica.  The RO recharacterized the issues as (1) entitlement to an increased rating in excess of 10 percent for IVDS with degenerative disc disease of the lumbar spine (formerly rated as IVDS and lumbar strain); and (2) entitlement to an increased rating in excess of 10 percent for left lower extremity sciatica secondary to IVDS with degenerative disc disease.

An interim February 2012 rating decision increased the rating for the lumbar spine disability to 20 percent, effective November 18, 2010.  

A May 2016 Board decision (by a VLJ other than the undersigned), (1) denied a rating in excess of 10 percent for the lumbar spine disability prior to November 18, 2010, (2) denied a rating in excess of 20 percent for the lumbar spine disability from November 18, 2010, and (3) denied an initial rating in excess of 10 percent for sciatica of the left lower extremity.  That decision also noted that entitlement to TDIU was raised by the evidence (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)) and remanded the matter of TDIU for further development.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1. The Veteran does not meet the percentage criteria for schedular consideration of a TDIU rating, as listed in 38 C.F.R. § 4.16 (a) (one disability rated at least 60 percent disabling OR two or more disabilities with one rated at 40 percent or more and sufficient additional disabilities to bring the combined rating to 70 percent or more).

2. The evidence does not indicate that the Veteran's service-connected disabilities make him unable to obtain or maintain substantial gainful employment.


CONCLUSIONS OF LAW

1. TDIU may not be granted on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016)

2. Referral for extraschedular TDIU consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In the May 2016 remand, the RO was asked to develop a claim for TDIU, to include providing VCAA notice, consideration of whether further development of the Veteran's employment history was required, and/or whether or not to obtain additional medical evidence or a social and industrial survey was required.  The Veteran was sent the appropriate notice in May 2016 which included VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran did not return this form to VA.  

Under these circumstances VA has met its notice and assistance obligations and the Board's prior remand directives have been substantially complied with.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street); see Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to substantial compliance with its remand instructions).  Therefore, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, his claim will be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655.  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16 (a).  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

In this case, the Veteran has been service-connected for intervertebral disc syndrome and lumbosacral strain, rated 40 percent from April 24, 1975, rated 10 percent from August 1, 1970, and rated 20 percent from November 18, 2010; sciatica of the left lower extremity, rated 10 percent from June 18, 2007; and radiculopathy of the right lower extremity, rated 10 percent from January 12, 2010.  His combined rating during the appeal period is less than 70 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the criteria for a schedular TDIU rating.

However, "[i]t is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled." 38 C.F.R. § 4.16(b) (2015).  "Substantially gainful employment" means the ability "to earn 'a living wage.'"  Bowling v. Principi, 15 Vet.App. 1, 6 (2001).  Therefore, even if a veteran does not meet the § 4.16(a) percentage requirements for TDIU, an extraschedular TDIU rating may still be granted.  38 C.F.R. § 4.16(b).  If the evidence indicates that such an extraschedular TDIU rating might be in order, the matter must be referred to the Director of Compensation and Pension Service for an initial decision on the matter. Id.

In this case, the record does not include adequate information to determine whether the matter warrants referral for consideration of an extraschedular TDIU rating.  In May 2016, the Veteran was provided with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability (a form designed to obtain necessary information about a claimant's disabilities and employment and educational histories, see VA Adjudication Manual M21-1 IV.ii.2.F.2.b.).  Unfortunately, the Veteran did not return this completed form to support his claim.  Nor did he provide the required information to VA in any other format.  In both a July 2016 rating decision and a July 2016 supplemental statement of the case, the RO informed the Veteran that his TDIU claim was denied, in part, because of the absence of the information requested by the VA Form 21-8940.  

When this required information has been requested by VA but not submitted by the claimant, the issue of TDIU (whether expressly raised by a claimant or reasonably raised by the record), will be denied.  See M21-1 IV.ii.2.F.4.k, Reasons for Denying IU Claims (deny entitlement to TDIU if the facts demonstrate that a veteran has failed to cooperate with necessary development, such as failing to return a completed VA Form 21-8940 when requested).

The evidence of record does not include sufficient information to refer the matter of TDIU for extraschedular consideration.  VA has made reasonable efforts to obtain the evidence required to adjudicate this matter, but the Veteran has not responded to requests for the necessary information.  Under the circumstances, the Board finds the appeal must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to TDIU is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


